UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnam’s investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value June 30, 2011 Class IA: $7.39 Class IB: $7.37 Total return at net asset value Barclays George Russell Capital U.S. Putnam Class IA Class IB 1000 Value Aggregate Blended (as of 6/30/11) shares* shares* Index Bond Index Index 6 months 4.86% 4.90% 5.92% 2.72% 4.77% 1 year 19.44 19.39 28.94 3.90 18.65 5 years –2.47 –3.66 5.90 37.15 23.51 Annualized –0.50 –0.74 1.15 6.52 4.31 10 years 19.32 16.38 47.82 74.81 69.30 Annualized 1.78 1.53 3.99 5.74 5.41 Life 37.52 33.69 72.47 113.50 103.69 Annualized 2.45 2.23 4.23 5.93 5.55 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Reflects equity holdings and cash only. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers Was the fund’s diversification across stocks and bonds helpful for the six months ended June 30, 2011? Putnam VT George Putnam Balanced Fund’s allocation to stocks was slightly higher than 60% during the period. This allocation was beneficial, especially given the increased volatility that surfaced midway through the period. Stocks rose on healthy corporate profits, economic optimism, and merger activity. However, some disappointing economic data and Europe’s sovereign debt crisis prompted worry of a new recession. Stocks lost some ground but still posted gains for the period given a strong tailwind. In the fixed-income markets, U.S. non-government securities also advanced amid the positive economic backdrop. However, late in the period, Greece’s sovereign debt woes became a concern for bond investors and benefited Treasuries, as investors shifted into a more conservative mindset. What were some of the stocks that performed well for the fund? The fund’s top contributor was Aetna. Shares of health insurance providers rose as the prospects for strong earnings growth strengthened. A significant underweight exposure to the financials sector as well as effective stock picking within the sector also produced favorable returns. Limiting the fund’s exposure to Bank of America and Citigroup was prudent. The energy sector performed relatively well, and the fund’s overweight positions in Exxon Mobil and Marathon Oil were top performers. Both companies benefited from higher oil prices, while Marathon also benefited from a corporate restructuring. Within consumer staples, an overweight position in Philip Morris was rewarding, as the company saw strong earnings as a result of demand from emerging markets. Which stocks had disappointing results? Hewlett-Packard, which announced earnings that fell short of earnings guidance, and Staples, which reported weak earnings and a slowdown in U.S. demand, were top detractors for the period. We believe that both companies have solid franchises and appear undervalued. The fund continues to own both securities. How was the fund positioned for the bond market? Our fixed-income strategy was to favor high-quality securities with attractive income characteristics to counterbalance the relatively higher risk of equity holdings. The fund’s allocation to high-quality corporate bonds was a primary driver of performance, as corporate earnings and fundamentals continued to improve during the period. An overweight position in commercial mortgage-backed securities [CMBS] added value as the sector has continued to perform well against Treasuries, especially for AAA-rated CMBS in the 5- to 10-year maturity range. In addition, the fund’s positioning in the middle of the yield curve aided results, as yields on intermediate-term securities primarily fell over the period. What is your outlook, and how are you positioning the fund for that view? We are cautiously optimistic that the recovery will take deeper root in the second half of 2011, giving stocks more attractive potential than bonds. The stock portion of the portfolio has modest overweights to the technology, health-care, and consumer discretionary sectors, and a significant underweight to financials. Recently, we have begun to find attractive opportunities in the financials sector because valuations are low and companies are likely to increase earnings as the economy begins to normalize. Overall, the portfolio is well diversified across sectors in what we consider high-quality stocks and bonds. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Value stocks may fail to rebound, and the market may not favor value-style investing. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager David M. Calabro joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Raman Srivastava is a CFA charterholder. He joined Putnam in 1999 and has been in the investment industry since 1997. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Geor ge Putnam Balanced Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.66 $4.93 $3.61 $4.86 Ending value (after expenses) $1,048.60 $1,049.00 $1,021.22 $1,019.98 Annualized expense ratio 0.72% 0.97% 0.72% 0.97% * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT George Putnam Balanced Fund 3 The fund’s portfolio 6/30/11 (Unaudited) COMMON STOCKS (58.5%)* Shares Value Banking (6.2%) Bank of America Corp. 76,802 $841,750 Bank of New York Mellon Corp. (The) 37,700 965,874 BB&T Corp. 15,500 416,020 Comerica, Inc. 13,600 470,152 Fifth Third Bancorp 18,600 237,150 JPMorgan Chase & Co. 89,400 3,660,036 PNC Financial Services Group, Inc. 12,800 763,008 State Street Corp. 31,200 1,406,808 SunTrust Banks, Inc. 9,500 245,100 U.S. Bancorp 61,700 1,573,967 Wells Fargo & Co. 62,000 1,739,720 Basic materials (1.8%) Alcoa, Inc. 24,200 383,812 Dow Chemical Co. (The) 10,900 392,400 E.I. du Pont de Nemours & Co. 20,400 1,102,620 Nucor Corp. 17,700 729,594 PPG Industries, Inc. 10,000 907,900 Weyerhaeuser Co. R 5,516 120,580 Capital goods (3.3%) Avery Dennison Corp. 4,800 185,424 Deere & Co. 5,100 420,495 Eaton Corp. 10,100 519,645 Emerson Electric Co. 4,400 247,500 Illinois Tool Works, Inc. 11,600 655,284 Ingersoll-Rand PLC 11,300 513,133 Lockheed Martin Corp. 5,400 437,238 Molex, Inc. 8,900 229,353 Northrop Grumman Corp. 12,200 846,070 Parker Hannifin Corp. 8,000 717,920 Raytheon Co. 13,400 667,990 United Technologies Corp. 13,500 1,194,885 Communication services (4.5%) AT&T, Inc. 99,400 3,122,154 Comcast Corp. Class A 47,100 1,193,514 DIRECTV Class A † 6,700 340,494 DISH Network Corp. Class A † 7,500 230,025 Time Warner Cable, Inc. 7,800 608,712 Verizon Communications, Inc. 74,840 2,786,293 Vodafone Group PLC ADR (United Kingdom) 22,300 595,856 Conglomerates (2.2%) 3M Co. 5,400 512,190 General Electric Co. 130,400 2,459,344 Honeywell International, Inc. 13,000 774,670 Tyco International, Ltd. 13,600 672,248 Consumer cyclicals (5.1%) Carnival Corp. 8,100 304,803 Ford Motor Co. † 22,000 303,380 Home Depot, Inc. (The) 12,300 445,506 Kimberly-Clark Corp. 17,500 1,164,800 Limited Brands, Inc. 8,400 322,980 Lowe’s Cos., Inc. 10,200 237,762 Marriott International, Inc. Class A 6,618 234,873 COMMON STOCKS (58.5%)* cont. Shares Value Consumer cyclicals cont. Omnicom Group, Inc. 11,100 $534,576 Staples, Inc. 30,700 485,060 Target Corp. 15,300 717,723 Time Warner, Inc. 38,700 1,407,519 TJX Cos., Inc. (The) 25,700 1,350,021 Viacom, Inc. Class B 26,000 1,326,000 Wal-Mart Stores, Inc. 7,400 393,236 Walt Disney Co. (The) 24,500 956,480 Consumer staples (5.1%) Avon Products, Inc. 11,400 319,200 Clorox Co. 5,500 370,920 Coca-Cola Co. (The) 10,500 706,545 Colgate-Palmolive Co. 4,400 384,604 CVS Caremark Corp. 34,200 1,285,236 General Mills, Inc. 5,000 186,100 Hertz Global Holdings, Inc. † 12,800 203,264 Kellogg Co. 7,100 392,772 Kraft Foods, Inc. Class A 25,602 901,958 Lorillard, Inc. 1,800 195,966 Newell Rubbermaid, Inc. 30,900 487,602 PepsiCo, Inc. 3,300 232,419 Philip Morris International, Inc. 32,080 2,141,982 Procter & Gamble Co. (The) 25,500 1,621,035 SYSCO Corp. 21,200 661,016 Energy (7.7%) Anadarko Petroleum Corp. 3,300 253,308 Apache Corp. 2,300 283,797 Chevron Corp. 35,800 3,681,672 ConocoPhillips 11,800 887,242 Devon Energy Corp. 7,800 614,718 Exxon Mobil Corp. 44,400 3,613,272 Hess Corp. 6,400 478,464 Marathon Oil Corp. 9,600 505,728 National Oilwell Varco, Inc. 3,200 250,272 Newfield Exploration Co. † 4,900 333,298 Noble Corp. (Switzerland) 12,200 480,802 Occidental Petroleum Corp. 13,200 1,373,328 Petrohawk Energy Corp. † 8,200 202,294 Schlumberger, Ltd. 9,576 827,366 Total SA ADR (France) 22,100 1,278,264 Valero Energy Corp. 10,700 273,599 Financials (3.0%) Aflac, Inc. 8,400 392,112 American Express Co. 14,300 739,310 Citigroup, Inc. 24,650 1,026,426 Goldman Sachs Group, Inc. (The) 13,080 1,740,817 Progressive Corp. (The) 27,500 587,950 Prudential Financial, Inc. 24,900 1,583,391 Health care (8.9%) Abbott Laboratories 5,600 294,672 Aetna, Inc. 26,000 1,146,340 Baxter International, Inc. 24,700 1,474,343 Bristol-Myers Squibb Co. 18,800 544,448 Celgene Corp. † 10,000 603,200 Covidien PLC (Ireland) 18,625 991,409 4 Putnam VT Geor ge Putnam Balanced Fund COMMON STOCKS (58.5%)* cont. Shares Value Health care cont. Johnson & Johnson 47,200 $3,139,744 McKesson Corp. 3,100 259,315 Medtronic, Inc. 14,700 566,391 Merck & Co., Inc. 46,900 1,655,101 Novartis AG ADR (Switzerland) 4,500 274,995 Pfizer, Inc. 143,448 2,955,029 Quest Diagnostics, Inc. 16,600 981,060 St. Jude Medical, Inc. 14,900 710,432 Stryker Corp. 9,500 557,555 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 5,800 279,676 Thermo Fisher Scientific, Inc. † 17,200 1,107,508 WellPoint, Inc. 4,000 315,080 Insurance (2.2%) ACE, Ltd. 1,900 125,058 Allstate Corp. (The) 26,100 796,833 Chubb Corp. (The) 16,300 1,020,543 Marsh & McLennan Cos., Inc. 19,900 620,681 MetLife, Inc. 10,700 469,409 RenaissanceRe Holdings, Ltd. 3,600 251,820 Travelers Cos., Inc. (The) 18,300 1,068,353 Investment banking/Brokerage (0.5%) Morgan Stanley 44,150 1,015,892 Real estate (0.6%) CreXus Investment Corp. R 17,300 192,203 Digital Realty Trust, Inc. R 2,700 166,806 Equity Residential Trust R 6,852 411,120 ProLogis, Inc. R 7,072 253,460 Simon Property Group, Inc. R 2,241 260,471 Technology (4.6%) Adobe Systems, Inc. † 12,300 386,835 Apple, Inc. † 500 167,835 BMC Software, Inc. † 4,800 262,560 Cisco Systems, Inc. 54,000 842,940 EMC Corp. † 35,000 964,250 Hewlett-Packard Co. 30,000 1,092,000 IBM Corp. 4,000 686,200 Intel Corp. 25,400 562,864 KLA-Tencor Corp. 9,800 396,704 L-3 Communications Holdings, Inc. 7,700 673,365 Microsoft Corp. 21,100 548,600 Oracle Corp. 13,700 450,867 Qualcomm, Inc. 14,300 812,097 SanDisk Corp. † 11,100 460,650 Texas Instruments, Inc. 15,700 515,431 Yahoo!, Inc. † 25,500 383,520 Transportation (0.3%) FedEx Corp. 2,900 275,065 United Parcel Service, Inc. Class B 3,700 269,841 Utilities and power (2.5%) Ameren Corp. 25,900 746,956 American Electric Power Co., Inc. 17,000 640,560 Dominion Resources, Inc. 5,000 241,350 Duke Energy Corp. 9,400 177,002 Edison International 21,800 844,750 COMMON STOCKS (58.5%)* cont. Shares Value Utilities and power cont. Entergy Corp. 14,620 $998,254 Exelon Corp. 3,200 137,088 NextEra Energy, Inc. 6,200 356,252 PG&E Corp. 20,040 842,281 Total common stocks (cost $89,433,525) CORPORATE BONDS AND NOTES (15.5%)* Principal amount Value Basic materials (0.9%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $55,000 $58,543 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 235,000 297,915 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 296,572 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 209,000 228,071 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 155,393 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 183,883 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 12,440 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 41,674 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 15,000 16,318 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 40,000 53,002 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 125,831 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 102,801 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 6,000 7,583 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 7,000 8,365 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,421 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 5,000 5,318 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 33,145 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 48,902 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 106,390 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 250,000 270,938 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 130,415 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 144,896 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 43,605 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 16,019 Communication services (1.5%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 120,000 135,380 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 89,484 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 310,000 340,017 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 83,650 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 193,585 Putnam VT George Putnam Balanced Fund 5 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Communication services cont. CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 $110,000 $103,852 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 48,094 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 133,920 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 22,577 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 38,539 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 105,580 France Telecom notes 8 1/2s, 2031 (France) 50,000 67,295 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,865 NBC Universal, Inc. 144A notes 6.4s, 2040 55,000 58,626 NBC Universal, Inc. 144A notes 5.15s, 2020 45,000 47,414 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 13,001 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 30,282 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 175,000 185,532 TCI Communications, Inc. company guaranty 7 7/8s, 2026 345,000 442,407 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.999s, 2018 (Italy) 50,000 54,434 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 125,000 137,794 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 103,682 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,756 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 65,635 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 78,155 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 131,237 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 164,571 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 52,778 Consumer cyclicals (0.9%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 68,779 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 110,000 131,278 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 66,136 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 63,115 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 133,088 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 70,000 77,875 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 80,000 77,800 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 115,000 126,644 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 200,000 200,763 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 94,725 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Consumer cyclicals cont. Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 $125,000 $121,875 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 165,164 News America Holdings, Inc. debs. 7 3/4s, 2045 182,000 217,467 Owens Corning company guaranty sr. unsec. notes 9s, 2019 48,000 57,120 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 25,391 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 54,331 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 10,163 Time Warner, Inc. debs. 9.15s, 2023 85,000 114,372 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 60,000 78,847 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 110,835 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 34,385 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 Δ 255,000 320,801 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 148,801 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 272,000 264,860 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 170,502 202,021 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 21,616 22,806 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 139,034 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 230,000 296,662 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 130,000 131,663 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 22,582 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 55,000 65,305 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 125,704 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 305,000 335,539 Kroger Co. company guaranty 6 3/4s, 2012 60,000 62,735 Kroger Co. company guaranty 6.4s, 2017 55,000 64,429 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 87,065 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 96,978 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 45,000 45,169 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 117,304 Energy (0.8%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 173,260 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 103,160 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 30,594 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 152,600 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 33,600 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 123,579 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 33,645 6 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Energy cont. Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 $55,000 $66,102 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 50,000 52,272 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 17,302 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 92,925 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 61,504 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 37,349 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 133,485 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 71,282 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 149,141 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 39,409 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 68,245 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 45,000 58,115 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 31,867 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,614 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 65,000 71,245 Financials (6.5%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 83,704 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 54,574 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 190,168 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 45,000 49,167 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 105,000 108,395 AON Corp. jr. unsec. sub. notes 8.205s, 2027 200,000 226,793 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 79,812 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 200,000 198,070 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 1,983,707 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.848s, 2027 288,000 232,811 Barclays Bank PLC 144A sub. notes 10.179s, 2021 120,000 150,560 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 280,000 296,461 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 233,165 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 52,250 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 74,813 74,220 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 160,000 156,128 Capital One Capital III company guaranty 7.686s, 2036 41,000 41,923 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 145,000 153,700 Citigroup, Inc. sub. notes 5s, 2014 205,000 214,831 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 100,000 96,105 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 50,000 52,235 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 36,141 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 72,542 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Financials cont. Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) $185,000 $194,531 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 44,588 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 106,439 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 106,000 101,283 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 99,854 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 40,000 35,200 Developers Diversified Realty Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 108,924 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 15,000 16,682 Erac USA Finance, LLC 144A sr. notes 4 1/2s, 2021 120,000 119,274 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.247s, 2028 279,000 218,764 GATX Financial Corp. notes 5.8s, 2016 80,000 87,665 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 220,106 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 220,000 222,558 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 243,764 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 249,928 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 102,897 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 147,313 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 283,500 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 175,446 ING Bank NV 144A sr. unsec. notes FRN 1.297s, 2013 (Netherlands) 240,000 240,432 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 43,988 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 17,877 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.261s, 2047 488,000 385,882 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 238,379 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 90,000 118,350 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 277,198 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 20,000 20,554 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 315,000 297,134 Loews Corp. notes 5 1/4s, 2016 35,000 38,136 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 160,971 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 180,107 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 327,018 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 313,412 Nationwide Financial Services notes 5 5/8s, 2015 50,000 53,647 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 90,000 90,124 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 66,615 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 95,000 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 192,074 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Financials cont. OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 $56,000 $52,358 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 16,000 16,729 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 31,948 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 316,833 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 59,295 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 55,977 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 37,789 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 101,772 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 R 27,000 37,374 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 63,000 68,158 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 110,000 122,106 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.247s, 2037 270,000 217,400 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 44,081 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 75,041 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 125,168 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 85,000 88,223 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 329,086 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 165,000 187,109 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 140,000 138,628 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 110,000 112,217 Government (0.3%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 682,451 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 54,703 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 71,679 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 55,512 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 17,533 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 30,277 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 60,000 63,194 WellPoint, Inc. notes 7s, 2019 90,000 107,373 Technology (0.3%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 43,000 46,051 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 235,663 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 145,000 163,795 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 60,000 59,348 Transportation (0.3%) Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 40,000 41,084 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 21,000 22,160 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Transportation cont. Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 $85,000 $83,511 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 15,947 16,864 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 70,890 74,789 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 59,120 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 179,542 179,542 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 103,838 112,145 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,496 Utilities and power (2.1%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 63,856 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 55,215 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 213,949 Beaver Valley Funding Corp. sr. bonds 9s, 2017 86,000 94,206 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 133,768 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 314,183 337,225 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 34,666 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 70,000 77,189 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 58,255 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 248,000 242,109 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 103,818 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Portugal) 100,000 92,526 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 94,821 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 116,969 Electricite de France 144A sr. notes 5.6s, 2040 (France) 40,000 40,175 Electricite de France 144A sr. notes 4.6s, 2020 (France) 120,000 124,651 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 130,000 125,986 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 45,000 44,025 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 65,000 64,374 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 95,000 96,346 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 27,000 27,505 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 30,000 31,343 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 10,000 11,085 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 40,945 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 44,674 Kansas Gas & Electric bonds 5.647s, 2021 45,786 48,792 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 121,193 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 11,536 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 53,971 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 55,000 71,868 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 49,441 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 30,769 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 41,697 8 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Utilities and power cont. Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 $82,211 $82,330 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 217,549 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 99,000 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 90,714 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 134,558 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,492 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 160,000 205,606 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 150,790 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 125,000 147,135 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 301,875 Total corporate bonds and notes (cost $29,262,450) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.1%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, May 20, 2041 $2,999,702 $3,167,732 4s, February 20, 2041 990,967 1,008,928 U.S. Government Agency Mortgage Obligations (8.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 931,725 891,254 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, July 1, 2041 4,000,000 4,395,625 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,025,362 2,196,942 5s, August 1, 2033 757,302 808,597 4 1/2s, TBA, July 1, 2041 7,000,000 7,242,266 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 978,345 937,212 Total U.S. government and agency mortgage obligations (cost $20,522,878) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.8%)* Principal amount Value Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 $1,000,000 $1,000,394 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 300,000 301,298 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 132,000 133,644 2 1/8s, FDIC guaranteed notes, June 15, 2012 168,000 170,844 Total U.S. government agency obligations (cost $1,598,123) U.S. TREASURY OBLIGATIONS (2.9%)* Principal amount Value U.S. Treasury Notes 2s, January 31, 2016 $5,350,000 $5,454,701 0 3/8s, August 31, 2012 400,000 400,547 Total U.S. treasury obligations (cost $5,830,093) CONVERTIBLE PREFERRED STOCKS (1.5%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 9,222 $608,076 General Motors Co. Ser. B, $2.375 cv. pfd. 12,527 609,908 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 23,252 596,558 MetLife, Inc. $3.75 cv. pfd. 4,800 395,664 PPL Corp. $4.75 cv. pfd. 8,707 485,415 PPL Corp. $4.375 cv. pfd. 6,662 368,009 Total convertible preferred stocks (cost $2,908,829) MORTGAGE-BACKED SECURITIES (0.9%)* Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $250,000 $255,156 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 968,626 19,978 Ser. T-56, Class 3, IO, 0.47s, 2043 671,502 1,679 Ser. T-56, Class 1, IO, 0.292s, 2043 899,016 2,388 Ser. T-56, Class 2, IO, 0.118s, 2043 806,949 76 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 40,697 37,441 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 128,758 128,756 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.187s, 2051 112,000 119,151 Ser. 07-LDPX, Class A2, 5.434s, 2049 352,613 363,114 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 F 90,000 91,567 Ser. 99-C1, Class G, 6.41s, 2031 F 97,000 98,162 Ser. 98-C4, Class H, 5.6s, 2035 143,000 150,726 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.045s, 2030 82,000 87,290 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 F 245,192 248,565 FRB Ser. 07-HQ12, Class A2FL, 0.437s, 2049 112,881 103,286 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 146,000 5,840 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.536s, 2034 55,568 42,787 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 4.498s, 2018 100,000 60,000 Total mortgage-backed securities (cost $1,806,899) INVESTMENT COMPANIES (0.6%)* Shares Value Utilities Select Sector SPDR Fund 33,500 $1,121,580 Total investment companies (cost $828,810) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $33,960 IL State G.O. Bonds 4.421s, 1/1/15 65,000 66,691 4.071s, 1/1/14 185,000 191,645 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 59,981 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 38,044 Total municipal bonds and notes (cost $375,211) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Omnicare, Inc. cv. sr. sub. notes 3 3/4s, 2025 $148,000 $197,395 Total convertible bonds and notes (cost $148,000) Putnam VT George Putnam Balanced Fund 9 ASSET-BACKED SECURITIES (0.1%)* Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † $14,822 $1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.937s, 2032 F 68,828 13,777 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 132,859 105,107 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 195,626 23,475 Total asset-backed securities (cost $218,650) FOREIGN GOVERNMENT BONDS AND NOTES (—%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $34,000 $36,703 Total foreign government bonds and notes (cost $35,499) SHORT-TERM INVESTMENTS (14.1%)* Shares Value Putnam Money Market Liquidity Fund 0.04% e 28,260,784 $28,260,784 Total short-term investments (cost $28,260,784) Total investments (cost $181,229,751) Key to holding’s abbreviations ADR American Depository Receipts FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $199,807,613. † Non-income-producing security. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,702,813 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 10 Putnam VT Geor ge Putnam Balanced Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,636,906 $— $— Capital goods 6,634,937 — — Communication services 8,877,048 — — Conglomerates 4,418,452 — — Consumer cyclicals 10,184,719 — — Consumer staples 10,090,619 — — Energy 15,337,424 — — Financials 25,042,240 — — Health care 17,856,298 — — Technology 9,206,718 — — Transportation 544,906 — — Utilities and power 4,984,493 — — Total common stocks — — Asset-backed securities — 142,360 — Convertible bonds and notes — 197,395 — Convertible preferred stocks — 3,063,630 — Corporate bonds and notes — 31,014,143 — Foreign government bonds and notes — 36,703 — Investment companies 1,121,580 — — Mortgage-backed securities — 1,815,962 — Municipal bonds and notes — 390,321 — Preferred stocks — 1,606,180 — U.S. Government and agency mortgage obligations — 20,648,556 — U.S. Treasury Obligations — 5,855,248 — Short-term investments 28,260,784 — — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 11 Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $152,968,967) $182,706,838 Affiliated issuers (identified cost $28,260,784) (Note 5) 28,260,784 Dividends, interest and other receivables 835,206 Receivable for shares of the fund sold 340 Receivable for investments sold 1,312,751 Total assets Liabilities Payable to custodian 5,884 Payable for investments purchased 818,613 Payable for shares of the fund repurchased 172,748 Payable for compensation of Manager (Note 2) 86,743 Payable for investor servicing fees (Note 2) 14,726 Payable for custodian fees (Note 2) 11,439 Payable for Trustee compensation and expenses (Note 2) 86,995 Payable for administrative services (Note 2) 1,063 Payable for distribution fees (Note 2) 21,923 Payable for purchases of delayed delivery securities (Note 1) 12,019,325 Other accrued expenses 68,847 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $301,234,911 Undistributed net investment income (Note 1) 1,620,798 Accumulated net realized loss on investments (Note 1) (132,785,967) Net unrealized appreciation of investments 29,737,871 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $92,640,264 Number of shares outstanding 12,535,218 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.39 Computation of net asset value Class IB Net assets $107,167,349 Number of shares outstanding 14,547,164 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.37 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Dividends (net of foreign tax of $7,087) $1,576,713 Interest (including interest income of $2,059 from investments in affiliated issuers) (Note 5) 1,153,870 Total investment income Expenses Compensation of Manager (Note 2) 539,902 Investor servicing fees (Note 2) 103,384 Custodian fees (Note 2) 10,303 Trustee compensation and expenses (Note 2) 7,210 Administrative services (Note 2) 3,134 Distribution fees — Class IB (Note 2) 136,857 Auditing 47,388 Other 27,207 Total expenses Expense reduction (Note 2) (4,071) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,284,016 Net unrealized appreciation of investments during the period 2,674,961 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 12 Putnam VT Geor ge Putnam Balanced Fund Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Decrease in net assets Operations: Net investment income $1,859,269 $4,681,170 Net realized gain on investments and foreign currency transactions 5,284,016 7,584,107 Net unrealized appreciation of investments 2,674,961 9,302,303 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (2,167,229) (5,213,475) Class IB (2,233,016) (5,946,530) Decrease from capital share transactions (Note 4) (11,374,803) (24,653,613) Total decrease in net assets Net assets: Beginning of period 205,764,415 220,010,453 End of period (including undistributed net investment income of $1,620,798 and $4,161,774, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/11† .07 .28 (.17) — * .36 * .36 * .97 * 59 * 12/31/10 .16 .58 (.37) — .74 f .74 f 2.38 191 12/31/09 .19 1.22 (.31) — 1.00 g,h .77 g 3.15 237 12/31/08 .33 (4.35) (.47) (.82) .77 g .77 g 3.85 140 12/31/07 .35 (.20) (.38) (1.19) .72 g .72 g 3.03 128 12/31/06 .29 1.09 (.32) (.42) .74 g .74 g 2.50 125 Class IB 6/30/11† .06 .29 (.15) — 4.90 * .48 * .48 * .85 * 59 * 12/31/10 .14 .57 (.35) — .99 f .99 f 2.13 191 12/31/09 .17 1.21 (.28) — 1.25 g,h 1.02 g 2.87 237 12/31/08 .31 (4.33) (.44) (.82) 1.02 g 1.02 g 3.59 140 12/31/07 .32 (.20) (.34) (1.19) .97 g .97 g 2.78 128 12/31/06 .26 1.09 (.29) (.42) .99 g .99 g 2.25 125 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.05% 12/31/08 0.04 12/31/07 0.02 12/31/06 <0.01 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 14 Putnam VT Geor ge Putnam Balanced Fund Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT George Putnam Balanced Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according Putnam VT Geor ge Putnam Balanced Fund 15 to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. E) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $136,540,587 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $102,767,174 12/31/16 33,773,413 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $182,759,147, resulting in gross unrealized appreciation and depreciation of $31,199,673 and $2,991,198, respectively, or net unrealized appreciation of $28,208,475. I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. J) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. K) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.2% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion, 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 16 Putnam VT Geor ge Putnam Balanced Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $38 under the expense offset arrangements and by $4,033 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $115, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $108,612,808 and $133,832,066, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 297,655 $2,217,739 140,748 $964,199 237,945 $1,740,010 275,934 $1,869,927 Shares issued in connection with reinvestment of distributions 294,460 2,167,229 773,513 5,213,475 304,226 2,233,016 886,219 5,946,530 592,115 4,384,968 914,261 6,177,674 542,171 3,973,026 1,162,153 7,816,457 Shares repurchased (1,135,165) (8,405,759) (2,480,874) (16,850,700) (1,536,911) (11,327,038) (3,222,702) (21,797,044) Net decrease Note 5 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $2,059 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $65,881,514 and $53,678, 614, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Geor ge Putnam Balanced Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and 18 Putnam VT Geor ge Putnam Balanced Fund in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds).The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period Three-year period Five-year period 3rd 4th 4th Over the one-year, three-year and five-year periods ended December 31, 2010, there were 190, 170 and 143 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed continued concern about your fund’s general underperformance, and in particular its fourth quartile performance over the three- and five-year periods ended December 31, 2010, and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over these periods was due in significant part to the fund’s particularly weak performance in 2007 and 2008. They noted Putnam Management’s assessment that performance in 2007 was hurt by poor stock selection, particularly within the information technology, financials, and consumer discretionary sectors, and that performance in 2008 was hurt by the fund’s exposure to mortgage-backed securities and collateralized mortgage obligations. The Trustees also considered steps that Putnam Management had taken to support improved performance, noting in particular that, in November 2008, a new portfolio manager replaced the three individuals on the portfolio management team with responsibility for the fund’s equity investments and that the fund’s relative performance since then (December 1, 2008 through December 31, 2010) had improved. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a Putnam VT Geor ge Putnam Balanced Fund 19 decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equity research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Putnam VT Geor ge Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Putnam VT George Putnam Balanced Fund 21 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. 268673 8/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
